Citation Nr: 0931892	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  04-02 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for cataracts. 

Entitlement to service connection for glaucoma of the right 
eye.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel





INTRODUCTION

The veteran served on active duty from July 1970 to July 1974 
and from September 1982 to September 1994 with additional 
service in the North Carolina National Guard. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO). 

In November 2007, the Board remanded the claims for further 
development, and they are now before the Board for 
adjudication. 

In December 2008, the RO granted service connection for 
status post cataract extraction and intraocular lens implant 
of the right eye.  


FINDING OF FACT

In correspondence in March 2009, received by the Board prior 
to the promulgation of a decision, the Veteran withdrew his 
appeal of a denial of service connection for a cataract of 
the left eye and for glaucoma of the right eye.   


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant have been met. 38 U.S.C.A. § 7105(b) (2), (d) (5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his authorized representative.  38 C.F.R. 
§ 20.204.  The appellant has withdrawn this appeal and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


